Case 2:18-cv-00311-JES-UAM Document 92-2 Filed 01/25/19 Page 1 of 7 PagelD 670

Exhibit “B™
Case 2:18-cv-00311-JES-UAM Document 92-2 Filed 01/25/19 Page 2 of 7 PagelD 671
Sandra K. Dressler * 3823 SE 11th Place, Unit 1 « Cape Coral, Florida 33904

To: John F. Remondi

Chief Executive Officer

123 Justison Street, Suite 300
Wilmington, DE 19801

john.remondi@navient.com 8-28-217
Certified Mail Number: 7017 1000 0000 6892 4702

RE: Navient Account No. 9623200133; Loan ID‘s 1-01, 1-02, 1-03, 1-04, 1-05, 1-06, 1-07, 1-08 and/or
5572E004503479 & 5572E004503240

NOTICE OF DISPUTE
Dear Mr. Remondi,

In regards of the response letter of August 14, 2017 that your institution recently sent me, that you were
unable to locate my account for an alleged debt, repeated recorded harassment calls, and threats of
garnishment of wages and notices of default. My previous dispute letter notice that your claim is
disputed and validation was requested and ignored. Under the Fair Debt collection Practices Act
(FDCPA), I have the right to request validation of the debt you say I owe you. I am requesting proof that I
am indeed the party you are asking to pay this debt, and there is some contractual obligation that is
binding on me to pay this debt.

This Notice is to confirm that your claim is disputed under 15 USC § 1692 et seq. Please verify under oath
that this claim is valid, free from any claims and defenses including but not limited to: any breach of
agreement, failure of consideration or material alterations, and that the original lender provided value.
Further, that the alleged account was transferred in good faith and by the consent of all parties involved.

After reasonable inquiry I have concluded that Navient is in breach of the alleged agreement. The
following facts support my position in this matter:

1. Navient failed to disclose to the alleged consumer Sandra Dressler (hereinafter “consumer”) _ that
Navient used consumer’s note, capital, funds, money or money equivalent to fund a note, check or
similar instrument that was used to fund the charges on the alleged account, whereby Navient did not
perform under the agreement and risked nothing of value.

2, Navient has not used any of their own capital, funds, money or money equivalents to pay for any
charges on the alleged account.

3. Navient received “something-for-nothing” by using the consumer’s note(s) to fund charges to the
account while retaining payments from consumer.

4, When accounts are 90 days or more overdue, Navient receives a payoff of the amount due from
insurance, whose premiums were unknowingly funded by the so-called “borrower”.

I want to receive absolute assurance from Navient that they did not breach the agreement. In order to
settle this matter, please sign or have an authorized officer sign the enclosed affidavit, confirming that
you have read the agreement, that you understand GAAP, the bookkeeping entries, accounts receivables
and deposits, the banking laws, and the Federal Reserve bank’s policies and procedures.

In addition please furnish me with the following information:
Page 1 of 3
Case 2:18-cv-00311-JES-UAM Document 92-2 Filed 01/25/19 Page 3 of 7 PagelD 672

1. Acomplete statement of Damages, including each and every loss that Navient incurred
under the alleged agreement.

2. Acopy of any insurance claim having been made by Navient regarding this account.

3. A front and back, true and correct copy of the alleged signed agreement bearing my signature
(full & complete disclosure), and a detailed copy of the alleged account.

4, The name, address and telephone number of Navient’s CPA auditor.
5. A copy of your oath of office confirming you are not violating 15 USC § 1692(e) 3.
6. Verification if this debt has been assigned or sold to a debt collector.

7. If this debt has been assigned to a debt collector, please provide the commission amount if
collection efforts are successful.

8. If this debt has been sold to a debt collector, please provide the price for which it was sold.

If you cannot verify this debt by the above listed means, then what right do you have, under the Fair
Debt Collection Practices Act 15 USC § 1692, to even send me a letter? Are you committing mail fraud?

You are required by federal law to furnish the credit bureaus with the required disclosure by placing a
spute s afte i e letter. I am maintaining

a careful record of dates 2 as well as time-stamped copies 5 of: my credit reports, which will show that you
have violated the Fair Credit Reporting Act, Section 623(a)(3) [15 USC § 1681s-2] if you do not place the
disclosure within the required (30) day period.

 

Also, during this validation period, if any action is taken which could be considered detrimental to any of
my credit reports, I will consult with legal counsel for suit. This includes any listing of any information to
a credit-reporting repository that could be inaccurate or invalidated. If your offices have or continue to
report invalidated information to any of the three major credit bureaus (Equifax, Experian, TransUnion),
this action might constitute fraud under both federal and state laws and directly violate the Fair Credit
Reporting Act. Due to this fact, if any negative mark is found or continues to report on any of my credit
reports by your company or any company that you represent, I will not hesitate in bringing legal action
against you for the following: Violation of the Fair Credit Reporting Act and Defamation of Character.

I am sure your legal staff will agree that non-compliance with this request could violate Fair Credit
Reporting Act, Section 623(a)(3) - Responsibilities of furnishers of information to consumer reporting
agencies [15 USC § 1681s-2], putting your company in serious legal trouble with the FTC and other state
or federal agencies.

All communications and omissions will be made part of and incorporated into any litigation arising from
this matter. Failure to verify and validate the debt within thirty (30) days by signing the enclosed
affidavit confirms that no further action will be taken and an absolute waiver of any right to collect the
alleged debt. Furthermore all references to this account must be deleted and completely removed from
my credit file and a copy of such deletion request shall be sent to me immediately.

You must contact me in writing and request an extension in the event that you need more than thirty (30)
days to verify and validate the debt. Failure to do so confirms that the time limit is reasonable.

This notice also constitutes a Notice to Cease Telephonic Communications. Non-compliance with this
request will violate the Telephone Consumer Protection Act 47 USC § 227.

Page 2 of 3
* Case 2:18-cv-00311-JES-UAM Document 92-2 Filed 01/25/19 Page 4 of 7 PagelD 673
NOTICE:

THIS IS NOT A REQUEST FOR CONFIRMATION THAT YOU HAVE A COPY OF AN AGREEMENT OR
COPIES OF STATEMENTS. THIS IS A DEMAND FOR PROOF THAT YOU HAVE THE REQUISITE
KNOWLEDGE OF THE FACTS, AND THAT THE ALLEGED CREDITOR PROVIDED ADEQUATE
CONSIDERATION AND INCURRED A FINANCIAL LOSS UNDER THE FULL & COMPLETE
ORIGINAL AGREEMENT.

Notice to the Principal is Notice to the Agent, and Notice to the Agent is Notice to the Principal.
Thank you very much and best regard.
Sincerely,

Fein Qo KGOius he?

' Signed without prejudice by: Sandra K. Dressler
Ce:

1. Equifax
Attention: Richard F. Smith / Chairman and CEO
PO. Box 740241, Atlanta GA 30374

2. Equifax Information Services LLC
PO. Box 740256, Adlanta GA 30374

3. Experian Corporate Headquarters
Attention: Don Robert / Chairman
475 Anton Blvd., Costa Mesa CA 92626

4, Experian Corporate Headquarters
Attention: Don Robert / Chairman
955 American Lane, Schaumburg IL 60173

5. Experian Disputes Office
P.O. Box 4500, Allen TX 75013

6. TransUnion
Attention: James M. Peck / CEO & President
555 W. Adams Street, Chicago IL 60661

7. TransUnion Consumer Solutions
PO. Box 2000, Chester PA 19022-2000

8. Consumer Financial Protection Bureau
Attention: Enforcement Division
1700 G Street NW, Washington DC 20552

9, Federal Trade Commission
Attention: Bureau of Consumer Protection
600 Pennsylvania Avenue NW, Washington DC 20580

Page 3 of 3
Case 2:18-cv-00311-JES-UAM Document 92-2 Filed 01/25/19 Page 5 of 7 PagelD 674

AFFIDAVIT: VERIFICATION OF DEBT
The undersigned affiant, being duly sworn, deposes and states:

1. That I have the requisite knowledge of the facts regarding “ Department of Education Loan Servicing /
Navient Account Number 9623200133; Loan ID's 1-01, 1-02, 1-03, 1-04, 1-05, 1-06, 1-07, 1-08 and/or
5572004503479 & 5572004503240 including the agreement, account ledgers and bookkeeping entries;

2. That Department of Education Loan Servicing - Navient Solutions does not follow Generally Accepted
Accounting Principles (GAAP) or the Federal Reserve Bank’s policies and procedures, and did not create
credits from the Cardholder’s signed receipts, promises to pay, notes, or other instruments;

3. That Department of Education Loan Servicing - Navient Solutions used its own money, money
equivalent, credit or capital, or that of other depositors, as adequate consideration to purchase the loan
agreement and notes from the Cardholder;

4. That Department of EducationLoan Servicing - Navient Solutions did not accept, receive or deposit
any money, money equivalent, note, credit or capital from the account holder to fund a note, check or
similar instrument that was used to finance/ fund the charges on the alleged account;

5. That Department of Education Loan Servicing - Navient Solutions incurred financial losses and has
been damaged in the amount of $ undetermined, and is attempting to collect a bona fide debt arising
from services provided and/or goods sold to the account holder;

6. When accounts are 90 days or more overdue, Department of Education - Navient Solutions does not
receive a payoff of the amount due from insurance, whose premiums were unknowingly funded by the
so-called “borrower”.

7. That all material facts and terms and conditions regarding the alleged account, have been disclosed to
the account holder in the borrower’s agreement and promissory note;

8. That Department of Education Loan Servicing - Navient Solutions is the holder in due course of all
notes and that the notes were taken for value, in good faith, and without any notice of claims or defenses,
and that any transfer of the account was made with the full knowledge and consent of all the parties; and

9. That I have personal knowledge that the agreement and promissory notes were not altered or forged in
any way.

 

 

ATTESTATION

The facts stated above are true, correct and complete.

Signed by:

Subscribed and Sworn before me this____ Day of. 42,
The State of. County of

 

 

Print Name & Title

Signature & Seal of Notary
Case 2:18-cv-00311-JES-UAM Document 92-2 Filed 01/25/19 Page 6 of 7 PagelD 675

 

 

' t
: ydjeoey wimey opsewiog €906-XXX-XX-XXXX NSd S1.0z Aine *LLRE UO; Sd |
femora teupgpemeu  20ch 284 OOOO ooot 2toe |
uonblluyion ainjeubis Dre emecrerenpe rT a ee ; a
uUOREUNYUCD eunjeUBlg Fy UeAod poyoyysey Alonyog uo 3oojjo9 4 (ee; e2)nJ0s Woy Jeysues)) JOQUINN ey *Z
esipuryaroyy) Arend uo yaa1109 Fi
soy cteoey uimeds ef Aenea PerPHISOH rN peunieo o ZL LLPG 9ES9 OS92 ZOE O6S6
POPUSEY IPN PENS O —-Aenyiog payynsay eunqeubils yinpy O HH TI
mule PalaysiBoLpey eunieusig ynpy £ SL
@scaudxg |e Apoyo e edAl eojjeg “Ee Nee

 

 

    

AVA INON
talp %)
t

 

 

 

 

 

i ~~ ft /, ting '
L | J lagbl ga.'uesbum:
1 4 is t oa Cc ee
\\ Ie pease AG SIS ESS FE
Ne ¢ * Seaippe Alaaljep Joya 'SaA JI g = 7 c { P It LID a. WW Yet
sa Th. quaieyip sseippe Asoaljep S| “q es P +0} passeippy apy "|
i se ey ae ‘s}iluJed eoeds JI JU0. GY} UO JO
frenjeg jo eed “o| ~——_(ewery paruyid) Aq penaoey “a ‘eosidrew eu Jo yoeq ey O} Peo SIL YOEHY
“gessaippy LF “noA 0} pled OY} WINj}el UBD OM JeUy OS
aby 5] x OS18AG/ OY} UO SSeJPpe PUL EWE JNOA JUL mw
einjeubis *y "g pue ‘Z ‘| SWoy! o}o|dWOD wm

  

AuaAllad NO NOlLOaS SIL JlaqdiOo

   

|

    
 

NOILO3S'SI

[nee Viz hye ilevo)ets la) ELS)

Stara

      
Case 2:18-cv-00311-JES-UAM Document 92-2 Filed 01/25/19 Page 7 of 7 PagelD 676

Sandra K. Dressler * 3823 SE 11th Place, Unit 1 * Cape Coral, Florida 33904

To: Equifax Information Services LLC
P.O. Box 740256, Atlanta GA 30374

8-28-2017

RE: Department of Education / Navient Account No. 96232001331; Loan ID's 1-01, 1-02, 1-03,
1-04, 1-05, 1-06, 1-07, 1-08 and/or 5572E004503479 & 5572E004503240

 

RE: Educational Credit Management Corporation-ECMC
Account #: 786055 01,02, 03, 04, 05, 06, 07, 08

To whom it may concern;

You will see that your agency is to refrain from blemishing my credit or erroneously entering
any derogatory status on my credit report in case the pretender lender claims that the
corresponding account is delinquent, at any time in the near future. It is NOT delinquent,
because in order for it to be delinquent, there would first have had to be a legal and legitimate
loan.

This is probably the most legitimate dispute of the validity of the "loan" you have ever seen.
Therefore, you are courteously requested to enter this account as being suspended while in
absolutely justified dispute. I trust that you and your management staff operate honorably and
that I will never have to sue you for blemishing my credit for illegally allowing the pretender
lender’s erroneous and robotically unconscious computer-generated reports of default, if they
occur, to lower my credit score. Wish me well in getting this resolved with the “lender” itself,
and I appreciate your protecting my credit score in the meantime. Thank you for your
cooperation and I wish the best of success and happiness to you.

Sincerely,

Signed without prejudice by Sandra K. Dressler
